           Case 1:18-cv-01581-NONE-JLT Document 30 Filed 04/30/20 Page 1 of 4



 1   McGREGOR W. SCOTT
     United States Attorney
 2   EDWARD A. OLSEN, CSBN 214150
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2821
     Facsimile: (916) 554-2900
 5   edward.olsen@usdoj.gov

 6   Attorneys for the United States of America

 7

 8
 9

10                                  UNITED STATES DISTRICT COURT

11                           FOR THE EASTERN DISTRICT OF CALIFORNIA

12

13   SHARON A. HART,                                     NO. 1:18-CV-01581-NONE-JLT
14                                Plaintiff,             STIPULATION TO EXTEND
                                                         DISCOVERY AND MOTION
15   v.                                                  DEADLINES; AND PROPOSED
                                                         ORDER
16   MEGAN BRENNAN,
17                                Defendant.
18

19
            The parties to the above-captioned case hereby stipulate to extend the discovery and motion
20

21 deadlines as follows in light of the COVID-19 public health emergency (the parties do not seek to

22 extend the date of the Final Pretrial Conference or the date of the Trial):

23          Under the current Status (Pretrial Scheduling) Order, the pertinent discovery and motion
24 deadlines are as follows:

25
            Disclosure of Experts and Reports:                           August 31, 2020
26
            Disclosure of Rebuttal Expert Reports:                       September 30, 2020
27
            Fact Discovery Cut-Off:                                      August 13, 2020
28

29 STIPULATION AND PROPOSED ORDER TO EXTEND DISCOVERY AND MOTION DEADLINES

30
           Case 1:18-cv-01581-NONE-JLT Document 30 Filed 04/30/20 Page 2 of 4


            Expert Discovery Cut-Off:                                     October 30, 2020
 1
            Non-Dispositive Pre-Trial Motions Filed By:                   November 16, 2020
 2

 3          Non-Dispositive Pre-Trial Motions Heard By:                   December 14, 2020

 4          Dispositive Motions Filed By:                                 January 12, 2021
 5          Dispositive Motions Heard By:                                 February 23, 2021
 6
            The current national health crisis related to the coronavirus has made litigation of this case,
 7
     including the scheduling depositions, extremely difficult if not impossible, particularly in cases such
 8
     as this one involving a pro se plaintiff. California currently is under a state-wide stay-at-home order,
 9
     and it is not known when that order will be lifted. In light of this unprecedented situation, which
10
     will be of unknown duration, the parties submit that good cause exists to modify the schedule.
11
            Based on the information currently available, the parties stipulate and respectfully request
12
     that the Court modify the discovery and motion deadlines as follows:
13

14
            Disclosure of Experts and Reports:                            October 9, 2020
15
            Disclosure of Rebuttal Expert Reports:                        October 30, 2020
16

17          Fact Discovery Cut-Off:                                       September 25, 2020

18          Expert Discovery Cut-Off:                                     November 27, 2020

19          Non-Dispositive Pre-Trial Motions Filed By:                   December 11, 2020
20          Non-Dispositive Pre-Trial Motions Heard By:                   January 8, 2021
21
            Dispositive Motions Filed By:                                 January 12, 2021 (same date as
22                                                                        under the original schedule)

23          Dispositive Motions Heard By:                                 February 23, 2021 (same date as
                                                                          under the original schedule)
24

25
26

27

28

29 STIPULATION AND PROPOSED ORDER TO EXTEND DISCOVERY AND MOTION DEADLINES

30
          Case 1:18-cv-01581-NONE-JLT Document 30 Filed 04/30/20 Page 3 of 4



 1          The parties do not request an extension of the date of the Final Pretrial Conference

 2 (scheduled for April 20, 2021) or the date of the Trial (June 15, 2021).

 3

 4

 5

 6                                                       Respectfully submitted,

 7 Dated: April 29, 2020                                 McGREGOR W. SCOTT
                                                         United States Attorney
 8
 9
                                                         /s/ Edward A. Olsen
10                                                       EDWARD A. OLSEN
                                                         Assistant United States Attorney
11                                                       Attorneys for the United States
12

13

14 Dated: April 29, 2020                                 /s/ Sharon A. Hart
                                                         SHARON A. HART
15

16

17
                                           [PROPOSED] ORDER
18

19
     IT IS SO ORDERED.
20
        Dated:    April 29, 2020                              /s/ Jennifer L. Thurston
21                                                    UNITED STATES MAGISTRATE JUDGE
22

23

24

25
26

27

28

29 STIPULATION AND PROPOSED ORDER TO EXTEND DISCOVERY AND MOTION DEADLINES

30
           Case 1:18-cv-01581-NONE-JLT Document 30 Filed 04/30/20 Page 4 of 4



 1                             CERTIFICATE OF SERVICE BY US MAIL

 2          The undersigned hereby certifies that she is an employee in the Office of the United States

 3 Attorney for the Eastern District of California and is a person of such age and discretion as to be

 4 competent to serve papers.

 5           That on April 29, 2020 she served

 6            STIPULATION TO EXTEND DISCOVERY AND MOTION DEADLINES;
                               AND PROPOSED ORDER
 7
     by placing a true and correct copy in a postpaid envelope addressed to the person(s) hereinafter
 8
     named, at the place(s) and address(es) listed below, which is/are the last known address(es), and by
 9
     depositing said envelope in the United States mail at Sacramento, California.
10
     ADDRESS:
11
      Sharon A. Hart
12    P.O. Box 41644
      Bakersfield , CA 93384
13

14
                                                         /s/ Monica Lee
15                                                       MONICA LEE
16

17

18

19
20

21

22

23

24

25
26

27

28

29 STIPULATION AND PROPOSED ORDER TO EXTEND DISCOVERY AND MOTION DEADLINES

30
